—In a proceeding pursuant to CPLR article 78 to review a determination dated January 23, 1991, denying the petitioner benefits pursuant to the service award program for the volunteer firefighters within the Bethpage Fire District, the petitioner appeals from a judgment of the Supreme Court, Nassau County (O’Brien, J.), dated July 29, 1991, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The affidavits submitted by the respondents in opposition to the petition established that the type of benefits sought by the petitioner are available only to those volunteer firefighters in the Bethpage Fire District who have had one year of active service credited to them after creation of the service award program in 1990. Contrary to the petitioner’s first argument on appeal, we find nothing in the enabling statutes (see, General Municipal Law art 11-A) which prohibits the respondents from limiting eligibility for benefits for past service in this manner.
We have examined the petitioner’s remaining contentions and find them to be without merit. Bracken, J. P., Miller, Lawrence and Pizzuto, JJ., concur.